FIRST DIVISION
                             PHIPPS, C. J.,
                    ELLINGTON, P. J., and MCMILLIAN, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules/


                                                                    January 26, 2015




In the Court of Appeals of Georgia
 A14A2286. WOLFE v. GEORGIA DEPARTMENT OF DRIVER
     SERVICES.

      MCMILLIAN, Judge.

      Gregory A. Wolfe appeals an order of the Superior Court of Cobb County

affirming the decision of the Georgia Department of Driver Services (the

“Department”) to cancel his Georgia driver’s license. On appeal, Wolfe contends that

the Department is without authority to revoke his license based on the suspension of

his privilege to drive in the State of Illinois where it is undisputed that the State of

Illinois never issued him a driver’s license. We disagree and affirm.

      “On appeal, we review the lower court’s interpretation of a statute de novo, as

statutory interpretation is a question of law.” (Citation and punctuation omitted.)

Nisbet v. Davis, 327 Ga. App. 559, 567 (1) (c) (760 SE2d 179) (2014). The relevant
facts are not in dispute. In 1987 and again in 1989, Wolfe was convicted of a DUI-

related offense in Illinois. Wolfe has never been a resident of Illinois and has never

been issued a driver’s license by Illinois.

      In 1999, Wolfe moved to the State of Georgia and obtained a driver’s license

in this state. In 2001, he was convicted of a DUI in Georgia. Several years later,

Illinois received notice of this conviction and imposed a lifetime ban on Wolfe’s

privilege to drive in that state based on an Illinois statute enacted in 1999.1 Following

the Illinois ban, the Department cancelled Wolfe’s Georgia driver’s license pursuant

to OCGA § 40-5-50, claiming that the withdrawal of Wolfe’s driving privileges in

Illinois renders him ineligible for the issuance of a driver’s license in Georgia.

      Wolfe appealed the cancellation of his driver’s license with the Department,

which thereafter issued its final agency decision on January 16, 2013, affirming the


      1
         Illinois driver licensing law provides that its Secretary of State “is authorized
to suspend or revoke . . . the privilege of a non-resident to drive a motor vehicle in
[Illinois] upon receiving notice of the conviction of such person in another State of
an offense therein which, if committed in [Illinois] would be grounds for the
suspension or revocation of the license of the driver.” 625 ILCS 5/6-203 (2014). In
addition, “[t]he privilege of driving a motor vehicle on highways of [Illinois] given
to a nonresident hereunder and the privilege which an unlicensed person might have
to obtain a license under this Act shall be subject to suspension or revocation by the
Secretary of State in like manner and for like cause as a drivers license issued
hereunder may be suspended or revoked.” 625 ILCS 5/6-202 (a) (2014).

                                              2
cancellation of his license. Wolfe then appealed the final agency decision to the

Superior Court of Cobb County. On April 8, 2014, the trial court affirmed the final

agency decision, reasoning that the cancellation of Wolfe’s license was authorized by

OCGA § 40-5-22 (c) (7) because the term “license issued by any other jurisdiction”

includes the privilege to drive whether or not such person held a valid, physical

license from that jurisdiction. Wolfe timely filed an application for discretionary

appeal with this Court, which we granted.

      In his sole enumeration of error, Wolfe argues that the trial court erred in

concluding that the Department has the authority to revoke a Georgia driver’s license

based on suspension of the privilege to drive in another state when the other state

never issued a physical driver’s license to that person. Our analysis must start with

construing the statutes setting out the Department’s authority to cancel a driver’s

license. And in so doing, we apply the fundamental rule of statutory construction –

that we should construe statutes according to their terms, giving words their plain and

ordinary meaning. See Lakeview Behavioral Health System, LLC v. UHS Peachford,

LP, 321 Ga. App. 820, 824 (743 SE2d 492) (2013).

      OCGA § 40-5-50 authorizes the Department to cancel any driver’s license

previously issued by the Department upon determining that the holder of the license

                                          3
was not entitled to its issuance. And, pursuant to OCGA § 40-5-52 (a), the

Department “shall suspend . . . the license of any resident of this state and may

suspend a nonresident’s operating privilege, upon receiving notice of a conviction in

another state of an offense described in [OCGA §] 40-5-54 or [OCGA §] 40-6-3912

or any drug related offense.”3 In addition, OCGA § 40-5-22 (c) (7) provides that the

Department “shall not issue any driver’s license to nor renew the driver’s license of

any person . . . [w]hose license issued by any other jurisdiction is suspended or

revoked by such other jurisdiction during the period such license is suspended or

revoked by such other jurisdiction.”

      Our Supreme Court has upheld the constitutionality of this statutory scheme,

emphasizing that “there is a strong governmental interest in protecting the public

from drivers whose licenses have been revoked for DUI offenses.” (Citation and

punctuation omitted.) Roberts v. Burgess, 279 Ga. 486, 487 (1) (614 SE2d 25) (2005).

      2
        OCGA § 40-6-391 proscribes driving while impaired by alcohol, drugs, or
toxic vapors.
      3
        When the Department suspends the license of a Georgia resident for conduct
that occurred in another state, “it shall review the suspension at least once every five
years and shall reinstate the license if the department determines that the suspension
is no longer warranted and the person would otherwise be eligible for a license.”
OCGA § 40-5-52 (d). It is undisputed that Wolfe is otherwise eligible for a Georgia
driver’s license.

                                           4
The Supreme Court also explained that “there is a strong governmental interest in

preventing ‘license shopping’ by nonresidents with revoked out-of-state licenses

trying to obtain Georgia licenses before their revocation period has ended.” (Citation

and punctuation omitted.) Id. at 487-488. Nor is Georgia’s statutory scheme unique.

At the time Roberts was decided, the Supreme Court recognized that a similar

statutory scheme had been adopted in more than 40 states “in an effort to give effect

to the sanctions imposed by each state as it sees fit.” Id. at 488.

      Nonetheless, Wolfe argues that because Illinois never “issued” him a “license,”

the Department has no authority to revoke his Georgia license because OCGA § 40-5-

22 (c) (7) only applies to a license “issued” and subsequently revoked by another

state. However, it is incumbent upon this Court to

      endeavor to give each part of the statute meaning and avoid
      constructions that make some language mere surplusage or meaningless.
      Furthermore, a statute must be construed in relation to other statutes of
      which it is a part, and all statutes relating to the same subject-matter . .
      . are construed together, and harmonized wherever possible, so as to
      ascertain the legislative intendment and give effect thereto.


(Citation omitted.) Aimwell v. McLendon Enterprises, Inc., 318 Ga. App. 394, 397 (1)

(734 SE2d 84) (2012).


                                           5
      The plain language of the relevant statutes resolves this question. Under Title

40 of the Georgia Code, a license is defined as “any driver’s license or any other

license or permit to operate a motor vehicle issued under, or granted by, the laws of

this state, including . . . [t]he privilege of any person to drive a motor vehicle whether

or not such person holds a valid license.” (Emphasis supplied.) OCGA § 40-1-1 (24)

(B). Applying this definition to OCGA § 40-5-22 (c) (7), it is clear that it applies not

only to the revocation of a physical driver’s license issued by another state, but also

to any privilege to drive in that state, whether or not a valid license was ever held by

the driver. Therefore, we find that the statutory framework established by our

legislature is not ambiguous, and where Illinois has revoked Wolfe’s privilege to

drive in Illinois, a privilege it had previously issued or granted to him, the Department

is authorized under the Act to cancel Wolfe’s Georgia driver’s license. See OCGA §§

40-5-50; 40-5-22 (c) (7).

      Wolfe contends that under Roberts, OCGA § 40-5-22 (c) (7) can only be

constitutionally applied to those who subjected themselves to the licensing laws and

regulations of the other state by applying for a driver’s license. We reject that

premise. Whenever a driver avails himself of the roadways of a particular state, he is

obligated to abide by the applicable rules and regulations of that state. See Kane v.

                                            6
New Jersey, 242 U.S. 160, 167 (37 SCt 30, 61 LEd 222) (1916) (“The power of a

State to regulate the use of motor vehicles on its highways . . . extends to nonresidents

as well as to residents. It includes the right to exact reasonable compensation for

special facilities afforded as well as reasonable provisions to ensure safety.”).

Although Wolfe never formally applied for a physical Illinois driver’s license, he

voluntarily took advantage of Illinois’s grant of the privilege to drive within its

borders and, on at least two occasions, violated Illinois’s laws and regulations

regarding the operation of a motor vehicle. Thus, Wolfe subjected himself to the laws

and regulations of Illinois. See Roberts, 279 Ga. at 488 (1) (“Florida validly

suspended appellant’s license according to its statutes and regulations. Neither

Georgia nor Florida is precluded from taking into account offenses that occurred in

another state in deciding whether to issue or revoke an already issued operator’s

license.”) (citation and punctuation omitted). Accordingly, the trial court did not err

in affirming the Department’s revocation of Wolfe’s Georgia driver’s license.

      Judgment affirmed. Phipps, C. J., and Ellington, P. J., concur.




                                           7